DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-22-2021 has been entered.
The amendment filed on 6-22-2021 is acknowledged. Claims 31 and 42 have been amended. Claims 31-36, 38-45 and 47-50 are pending. Claims 35-36, 38 and 49-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Claims 31-34, 39-45 and 47-48 are currently under examination. 

Information Disclosure Statement
The Information Disclosure Statements filed on 6-17-2021, 11-3-2021 and 11-5-2021 have been considered. Initialed copies are attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections Maintained
The objection to claims 31 and 33 for reciting claim language drawn to non-elected inventions is maintained for reasons of record. Applicant’s traversal that claim 31 constitutes a linking claim is noted but deemed non-persuasive. Given that there is no allowable linking claim the objection is maintained.

Claim Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-34, 39-45 and 47-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-46, 50, 52-61 and 63-64 of copending Application No. 16/240,644 (reference application). 
Applicant argues:
1.  The instant claims are drawn to methods of treating conditions characterized by elevated levels of IL-17A whereas the copending claims are directed to methods of treating gastrointestinal inflammatory diseases associated with Th17 cell differentiation. There is no overlap between the two claim sets.
2.  The action does not point to any disclosure in the claims of the copending application of treating a condition characterized by elevated levels of IL-17A. The Action merely asserts without evidence that the hallmark of Th17 cell differentiation is increased production of cytokines such as IL-17A.
3. The instant claims are drawn to strains of Eubacterium contortum whereas the copending claims recite a bacteria strain of the genus Eubacterium.
4.  The pending claims of the present application recite elements that are not recited in the copending claims and vice versa.
Applicant’s arguments have been fully considered and deemed non-persuasive.

	With regard to Point 1, the gastrointestinal diseases of the copending application are encompassed by the rejected claims as the hallmark of Th17 cell differentiation is the increased production of cytokines such as IL17A. Moreover, rejected claim 33 specifically recites one of the “treated diseases” as celiac disease which is hallmarked by the Th17 cells and increased IL-17A production.
	With regard to Point 2, the both the instant specification and the specification of the copending application recite the same list of “conditions” that can be treated by Eubacterium strains. Consequently, the skilled artisan would rightly conclude that said diseases were mediated by IL-17A and the Th17 pathway. Moreover, said maladies have been listed in the claim sets of both the instant application and the copending application (see copending claim set filed on 1-4-2019 and the claim set of the instant application filed on 6-17-2021, for example). 
	With regard to Point 3, both claims sets are drawn to Eubacterium species that comprise a 16S rRNA gene having at least 98% sequence identity to SEQ ID NO:4. Consequently, the copending claims necessarily encompass the rejected claims.
With regard to Point 4, it is well settled that where the general conditions of a claim are disclosed, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).

As outlined previously, although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the use of Eubacterium contortum strains comprising a 16S rRNA gene with at least 98% sequence identity to SEQ ID NO:4 to treat the same conditions (e.g. uveitis).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
The rejection of claims 31-34, 39-45 and 47-48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant argues:
1.  Amended claim 43 is limited to the treatment of conditions characterized by elevated levels of IL-17A by administering a bacteria strain of the species Eubacterium contortum having a 16s rRNA gene sequence with at least 98% sequence identity to SEQ ID NO:4.
2.  The specification adequately describes a correlation between 16s rRNA gene similarity among closely related bacteria strains and expected function. The skilled artisan would be aware of this nexus at the time of the instant invention (2015) as evidenced by the paper by Clarridge which teaches that analysis of 16s rRNA gene sequences can be used to provide useful distinctions between bacteria strains.
3.  Exhibit 1 (from Ting et al.) shows each of six exemplary Eubacterium bacteria strains with 16s rRNA gene sequences with at least 98% sequence identity to SEQ ID NO:4 activated NF-κβ which is an immunomodulator and regulator of the Th17 cell inflammatory to the similar extent as the MRX050 bacteria tested in Example 1 of the specification.

Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Point 1, the specification does not disclose which residues within SEQ ID NO:4 convey the ability to treat the recited maladies and is silent with regard to which strains other than the Eubacterium contortum MRX050 strain that has efficacy in treating any type of condition associated with elevated levels of IL-17A.The specification merely discusses Eubacterium contortum strains in general and their prophetic efficacy as a therapeutic and does not provide any data regard any other strain than the Eubacterium contortum MRX050 strain having efficacy in treating uveitis.
With regard to Point 2, the specification merely postulates that it is “expected” that closely related strains would be effective in treating uveitis or conditions mediated by IL-17 or the Th17 pathway but provides no data validating said hypothesis. However, even 16s rRNA variants from the same Eubacterium contortum species can have differing immunological characteristics. Moreover, the Clarridge reference deals with the use of 16s rRNA sequences to classify (phylogenically) and does not even mention Eubacteria. Additionally, Clarridge clearly states that many strains of bacteria while differing from one another (in the 16s rRNA) by only a few base pairs can result in differing phenotypic characteristics (see page 854, left hand column).
	With regard to Point 3, Ting Liu et al. cannot be relied upon to demonstrate the knowledge within the art at the time of the instant invention as said reference was published two years after the effective filing date of the instant application. Moreover, the data presented is not commensurate in scope with the instant claims as said data reflects the administration of bacterial compositions comprising S. typherium flagellin (a known agonist of TLR5) and no data with the administration of the bacterial strains themselves. Hence, Applicant’s assertion regarding the similarity between the Eubacterium contortum MRX050 strain and the strains set forth in Ting Liu et al. is not supported by the data presented.
As outlined previously, the instant claims are drawn to treating a condition characterized by elevated levels of IL-17A (e.g. uveitis) utilizing a bacterial strain from the species Eubacterium contortum wherein said Eubacterium contortum strain has a 16s rRNA with the sequence of at least 98% homology to SEQ ID NO:4. Consequently, the instant claims encompass the treatment of any and all characterized by elevated levels of IL-17A (claims 31-32, 39-45 and 47-48) generally and those inflammatory conditions associated with the Th17 pathway (claims 33 and 34) more specifically with any and all strains of any and all Eubacterium contortum strains with a 16s rRNA with the sequence of at least 98% homology to SEQ ID NO:4.
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of strains of Eubacterium contortum with the claimed immunological and phenotypic characteristics, Applicant must adequately describe the specific genotypes/phenotypes that give rise to each of the recited characteristics (i.e. the ability to treat any and all conditions characterized by elevated levels of IL-17A regardless of its etiology).
However, the specification does not disclose distinguishing and identifying features of a representative number of members of the genus of strains of Eubacterium contortum bacteria to which the claims are drawn, such as a correlation between the structure of the bacteria (i.e. genome and phenotype) and its recited function (i.e. treating any and all conditions characterized by elevated levels of IL-17A and have a 16s rRNA with the sequence of at least 98% homology to SEQ ID NO:4) so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of therapeutics.  Moreover, the specification fails to disclose what phenotype must be possessed by a given Eubacterium contortum strain to have efficacy in treating a given condition characterized by elevated levels of IL-17A. The specification is limited to the demonstrating the efficacy of the MRX050 strain of Eubacterium contortum to treat uveitis. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of Eubacterium strains to which the claims refer.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

SeeVas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  SeeFiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of genetic alterations is not deemed representative of the genus of variant strains of Eubacterium contortum to which the claims refer. Consequently, the instant claims fail to meet the written description provision of 35 USC 112, first paragraph.
	Moreover, the describing of a biological entity by their functions was addressed in the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)). In said case the court stated” 
To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

The court further opined that Centocor's suggestion

that our decision in Noelle and the PTO written description guidelines support the view that fully disclosing the human TNF-α protein provides adequate written description for any antibody that binds to human TNF-α.  That suggestion is based on an unduly broad characterization of the guidelines and our precedent.
	
The court concluded that 

While our precedent suggests that written description for certain antibody claims can be satisfied by disclosing a well-characterized antigen, that reasoning applies to disclosure of newly characterized antigens where creation of the claimed antibodies is routine.  Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.

	Consequently, only the use of the MRX050 strain of Eubacterium contortum deposited with the NCIMB under the accession number NCIMB 42689 to treat uveitis, but not the full breadth of the claims, meet the written description provision of 35 USC 112, first paragraph.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 20, 2021